Citation Nr: 1506371	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit on appeal.

In November 2010 the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in March 2014, and has since been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.  

Following the Board's remand March 2014, the Veteran was afforded a VA psychiatric examination in May 2014.  The examiner indicated that the Veteran did not have a current mental health disorder, and did not provide any etiological opinion.  The Board notes, however, that during the appeal period, the Veteran has been diagnosed and treated for anxiety and depression.  See VAMC records dated from 2009 to 2013.  

It is important to note that in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  

Although the May 2014 VA examination was adequate inasmuch as the examiner fully described the Veteran's current symptoms, it is inadequate to the extent that the requested opinions were not provided for any diagnosed psychiatric disorders during the appeal period.  As such, supplemental opinions are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the May 2014 examiner, if available, for supplemental etiology opinions regarding any acquired psychiatric disorder diagnosed during the appeal period.  If the May 2014 examiner is not available, forward the claims file to another appropriate examiner to provide the requested opinions.  After reviewing the file and noting his reported history of symptoms, the examiner should identify all currently present acquired psychiatric disorders.  The examiner is also asked to identify any acquired psychiatric disorders present at any time during the appeal period-even if the Veteran does not have a current acquired psychiatric disorder.  Then, opinions should be provided regarding the following for each psychiatric disorder present at any time during the appeal period:

a. Is it at least as likely as not that any currently present acquired psychiatric disorder began in service, or was caused or aggravated by active service, to specifically include the birth of his daughter in 1971?

b. Is it at least as likely as not that any currently present psychiatric disorder is due to or caused by his service-connected disabilities?

c. Is it at least as likely as not that any currently present acquired psychiatric disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected disabilities.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected disabilities.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

It is left to the examiner's discretion whether to reexamine the Veteran.  The examiner should provide a complete rationale for any opinions provided.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




